Citation Nr: 1724585	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for residuals of an ear injury, to include bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the matter was subsequently transferred to the RO in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that proceeding is associated with the record.  

In December 2015, the Board remanded the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for residuals of an ear injury, to include hearing loss.  The Board also referred the issue of whether there was clear and unmistakable error (CUE) in a January 1980 rating decision that denied service connection for an ear injury.  The case has since been returned to the Board for appellate review.  

In a March 2017 rating decision, the RO denied the issue of whether there was clear and mistakable error in a January 1980 rating decision.  The Veteran and his representative have not since disputed or expressed disagreement with the March 2017 rating decision.  Therefore, that matter is not currently on appeal, and no further consideration is necessary. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for residuals of an ear injury, to include bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

FINDINGS OF FACT

1.  In a January 1980 rating decision, the RO denied service connection for residuals of an ear injury.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  The evidence received since the January 1980 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for residuals of an ear injury, to include bilateral hearing loss.  


CONCLUSION OF LAW

1.  The January 1980 rating decision that denied the Veteran's claim for service connection for residuals of an ear injury is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

2.  The evidence received since the January 1980 rating decision is new and material, and the claim for service connection for residuals of an ear injury, to include bilateral hearing loss, is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1980 rating decision, the RO denied the Veteran's claim for service connection for residuals of an ear injury finding that there was no evidence of an in-service injury or current disability.  In so doing, the RO specifically noted that the Veteran's service treatment records were negative for hearing loss and a right ear injury.  The Veteran was notified of the decision and of his appellate rights by letters dated in January 1980 and March 1980.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the January 1980 rating decision is final.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

The Veteran sought to reopen his claim for service connection for an ear injury with bilateral hearing loss in March 2008.  In October 2008 and June 2009 rating decisions, the RO determined that new and material evidence had not been received to reopen the claim for residuals of an ear injury, to include bilateral hearing loss.  

The evidence received since the January 1980 rating decision includes evidence that is both new and material to the claim.  In particular, the Veteran submitted a November 2010 private medical statement from Dr. K. S. (initials used to protect privacy) that indicated his bilateral hearing loss was directly related to service.  This evidence relates to a previously unestablished fact necessary to substantiate the claim.  Thus, the Board finds that the evidence is both new and material, and the claim for service connection residuals of an ear injury, to include bilateral hearing loss, is reopened.  See 38 C.F.R. § 3.156(a) (2016).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an ear injury with bilateral hearing loss is reopened. 


REMAND


The Board acknowledges that the Veteran submitted a November 2010 private medical statement from Dr. K.C.S. (initials used to protect privacy).  Dr. K.C.S. opined that the Veteran's history, coupled with the audiologic evaluation, implicated a direct service connection for his hearing loss.  In so finding, Dr. K.C.S. stated that the Veteran's medical conditions and medications were not felt to be contributing factors for his hearing loss.  




Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his residuals of an ear injury, to include bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   The exmainer should specifically consider the November 2010 private medical statement from Dr. K.S. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss is causally or etiologically related to the Veteran's military service, to include noise exposure therein.  

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


